COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                                 NO. 2-09-457-CV
GARFIELD
BAPTISTE                                                                        APPELLANT
AND ALL OCCUPANTS
 
                                                             V.
 
WELLS
FARGO BANK, N.A.                                                                 APPELLEE
 
                                                        ----------
             FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1] AND
JUDGMENT
                                                        ----------
On April 5, 2010, we notified appellant
that his brief had not been filed as required by Texas Rule of Appellate
Procedure 38.6(a).  See Tex. R.
App. P. 38.6(a).  We stated we could
dismiss the appeal for want of prosecution unless appellant or any party
desiring to continue this appeal filed with the court within ten days a
response showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  We have not received any response.




Because appellant=s
brief has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant shall pay all costs of this
appeal, for which let execution issue.
 
PER CURIAM
 
 
PANEL:  MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT,
J.
 
DELIVERED:  May 20, 2010




[1]See Tex. R. App. P.
47.4.